Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 1 of 24 Pa e|D #: 1

 

Ao 106 (Rev. 04/10) Application for a search warrant US DIS CT COURT
FILED
UNITED STATES DISTRICT COURT FEB 15 2019
for the
Westem District of Arkansas D]§;,UGLAS F' YOUNG’ Clerk

Deputy Clerk

In the Matter of the Search of

(Briefly describe the properly to be searched
or identijj) the person by name and address)

SEVEN (7) CELLULAR TELEPHONES

_/§

Case No. 5:19 CM

\./\/\/\/\/\/

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (identijj) the person or describe the
properly to be searched and give its location):

See Attachments A-1 through A-7

located in the Western District of Arkansas, Fayettevi|le Div. , there is now concealed (identijj) the
person or describe the properly to be seized):

See Attachment B.

 

The basis for the search under Fed. R. Crim. P. 4l(c) is (cheek one or more):
d evidence of a crime;
[l contraband, fruits of crime, or other items illegally possessed;
[l property designed for use, intended for use, or used in committing a crime;
[l a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Sectz'on O/j‘ense Descrz'ption
21 U.S.C. 841(a)(1) Possession With |ntent / Distribution of Control|ed Substances
21 U.S.C. 846 Conspiracy

The application is based on these facts:
See attached Affidavit of HS| SA Jeffrey Pryor.

E{ Continued on the attached sheet.

[l Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3lO3a, the basis ofwhich is set fo on the '

U \ ' FHMVS signature
S| SA Jeffrey Pryor

Printed name and title

 

 

Swom to before me and signed in my presence.
Date: S~\\§ \\ \ jim S\ . \33;\§( §QM §L}li 8 §
Judge 's signature

City and state: Fayetteville, Arkansas Hon. Erin L. V\fledemann, U.S. Magistrate Judge

Prz`nted name ana' title

 

 

 

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 2 of 24 Page|D #: 2

ATTACHMENT A-l

The property to be searched is described as a silver cellular telephone unknown make/model with
a cracked rear faceplate marked as item 14 by Springdale Police Department. The cellular
telephone is currently in the possession of Homeland Security Investigations, located at: 3419 N.
Plainview Avenue, Fayetteville, Arkansas. This warrant authorizes the forensic examination of
the described and photographed cellular telephone for the purpose of locating the electronically
stored information described in Attachment B.

 

 

§§ §§
s -. h 3m §§ !E§g§a
a =§ ~§ §§a»=r
_.._§ §§ §§ §§ o *.‘. EWB=S
§§ =* ' g -§§ ~§ § §§§§%§
§§§§§€§§ . " 5 _?§§'§r - §§ §'.'E_=”‘ §§
... m l. ..__.;'_3 vl:r __ ".
--'§§ '- §§=§-§’ - =v-'~s’s§ ’ §§ §==
...; § §§ 55 _ _‘a§x§ ux
"* ‘§a r~ ~“".-‘-as= '»' “§
tr ~ _1,. a a . §
§§ "' 7 E. - w "‘.
§ nn 55 §§ §T 5.
- § .. 35 .. 35
0 §

 

 

 

 

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 3 of 24 Page|D #: 3

M£PMB_IA_-Z

The property to be searched is described as a silver cellular telephone unknown make/model with
a cracked rear faceplate marked as item 14 by Springdale Police Department. The cellular
telephone is currently in the possession of Homeland Security lnvestigations, located at: 3419 N.
Plainview Avenue, Fayetteville, Arkansas. This warrant authorizes the forensic examination of
the described and photographed cellular telephone for the purpose of locating the electronically
stored information described in Attachment B.

mingdal¢ PoBc¢ . -¢,;mmenx - Ev|denne
Cl . timm Unique lham #.IF|'|\S
Cl¢¢ ¢ 190004

llmodo:wno_
oimgmmmmmhhmm
wm

 

 

 

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 4 of 24 Page|D #: 4

ATTACHMENT A-3

The property to be searched is described as a black Apple iPhone with minor damage to the front
faceplate marked as item 16 by the Springdale Police Department. The cellular telephone is
currently in the possession of Homeland Security Investigations, located at: 3419 N. Plainview
Avenue, Fayetteville, Arkansas. This warrant authorizes the forensic examination of the
described and photographed cellular telephone for the purpose of locating the electronically
stored information described in Attachment B.

 

 

    
      
   
 

Svl-'\vl-\ .-_'\-t. l:_-gm,h,¢. r_..,..¢"“
c\" 'IW$NM lll\|qll loan d;lm_|g
¢'u¢ sum

LEL|- PWC'\F.:\ILLE

alluii‘i‘in"i'"'“ l

barcmh:u! 31
Coh‘bd '=rl i.'l.-?l]:ll'i-|l lam lim
Llh

hamm-lubin
w El1 l.'h'}fl:l§l h M.n w
|¢lll'

 

 

§

 

 

 

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 5 of 24 Page|D #: 5

ATTACHMENT A-4

The property to be searched is described as a white Apple iPhone marked as item l7 by the
Springdale Police Department. The cellular telephone is currently in the possession of Homeland
Security Investigations, located at: 34l9 N. Plainview Avenue, Fayetteville, Arkansas. This
warrant authorizes the forensic examination of the described and photographed cellular
telephone for the purpose of locating the electronically stored information described in
Attachment B.

.\gdlh |kk¢ Deplmnn'll ' fm

'.?f‘.'\ W U.hll lh- l”,ll!
'u¢ nw

' neill li]

.". :. t
mdl-ll

WMWNHMMMHH#
dwle

   

 

 

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 6 of 24 Page|D #: 6

ATTACHMENT A-S

The property to be searched is described as a black LG Model LMLZlZVL marked as item 18 by
the Springdale Police Department. The cellular telephone is currently in the possession of
Homeland Security Investigations, located at: 3419 N. Plainview Avenue, Fayetteville,
Arkansas. This warrant authorizes the forensic examination of the described and photographed

cellular telephone for the purpose of locating the electronically stored information described in
Attachment B.

 

         
 

    
 

 

 

35702 193801515

35702193891525

n
§ w
..
g 5 l d §§ : g
lung m wm ne m - § Em
Spm ab Pnnc ' c n mem ` €"'d""“ ' > q
can amusz m\?:;::ni§:vvme j ` "" ”"°"°°“ umw mm norma ‘:' § gas §
m comm c“° ““‘°‘ j ~ ~ _ g
can nmu 7 "`L mmi mm v z 2 m
mt mouimrsssoms mm m ’ IHHEM|“I|;“EM m § §§ § §§
355 Wilm§l¥ll .,,.,,,. am 2
z = 5 s ‘ ..
umw mesa C n x :mm ` § § §§
comm on 2/1/2019 by mm mm :, m 211/mg by wm H § E

ulm

    

 

 

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 7 of 24 Page|D #: 7

ATTACHMENT A-6

The property to be searched is described as a purple Samsung cellular telephone displaying IMEI
359985090327536 marked as item 27 by the Springdale Police Department. The cellular
telephone is currently in the possession of Homeland Security Investigations, located at: 3419 N.
Plainview Avenue, Fayetteville, Arkansas. This Warrant authorizes the forensic examination of
the described and photographed cellular telephone for the purpose of locating the electronically
stored information described in Attachment B.

munor¢unrgm

Springdale Police Depanmun - Evidence
0\13190320084 Unlqle item ¢GSS
file l 190686
kem 527

fm ll!liiclc§§llil|li
hnoda: 38954¢

C°W¢d on 2/1/2019 by Gumermo san¢hu
zs<»ssosoazrsas

H|ceDepammn~EM\m

smsa
c¢u noonan u-lq». mann

denim
““W ‘°°”‘”
l mem

wonder mm

'-*=Nm roman wm w"
rml-mmi '

*-~__.....q~.~d-“-

 

 

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 8 of 24 Page|D #: 8

ATTACHMENT A-7

The property to be searched is described as a black Samsung cellular telephone marked as item
28 by the Springdale Police Department. The cellular telephone is currently in the possession of
Homeland Security Investigations, located at: 3419 N. Plainview Avenue, Fayetteville,
Arkansas. This warrant authorizes the forensic examination of the described and photographed
cellular telephone for the purpose of locating the electronically stored information described in

Attachment B.

 

 

 

 

 

 

orln¢da\e?m Deommem-EM¢"¢¢

nmil§:iiril'mlm pm ns
Blr:ode: 389540

Enln:\qdon Wml§byeumgm¢sg .
-'- ' 25569!$40®456024 l

[FLL

 

 

 

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 9 of 24 Page|D #: 9

ATTACHN[ENT B
INFORMA TION TO BE SEIZED BY THE GO VFRNMENT

All records and information on the device described in Attachment A that constitutes
evidence, fruits, and instrumentalities of violations of 21 U.S.C. §§ 84l(a)(1) and 846, including:

a. All intemet browsing history, as well as telephonic, text, and electronic mail messages
between Enrique RAMIREZ, Johnny VITAL, Neftali RODRIGUEZ-Sandoval, Enrique
RAMIREZ, Jose TORRES-Delgado, Jose TORRES-Torres, Eileen I-[ERNANDEZ and
other persons, known and unknown, regarding the unlawful acquisition, disposition, and/or
transfer of controlled substances or controlled substance analogues; information regarding
the payment(s) for the controlled substances or controlled substance analogues; or the
acquisition, transfer, or concealment of assets, money, or proceeds by any means;

b. All bank records, wire transfer records, bank statements, tax records, tax returns, financial
records and notes, checks, credit card bills, account information, and other financial records;

c. Correspondence, notations, logs, receipts, journals, records, and other documents noting
the price, quantity and/or times when controlled substances or controlled substance
analogues were obtained and/or sold;

d. Any and all address books, telephone records, telephone books, date books, calendars,
payment records, and telephone bills and documents and other items reflecting names,
addresses, and telephone numbers;

e. Records, documents, and deeds reflecting the purchase or lease of real estate, vehicles,
precious metals, jewelry, or other items, obtained with the proceeds from the illegal sale
of controlled substances or controlled substance analogues and related activities;

f. Records of off-site locations to store records or controlled substances, including safe
deposit keys, records, receipts, rental agreements for storage facilities;

g. Mementos, including photographs, and other historical keepsake items which document
the association of co-conspirators, with each other and other suspected associates
involved in the illegal sale of controlled substances and controlled substance analogues
and money launders as well property or assets purchased with illegal proceeds;

h. Lists of customers and related identifying information;

i. Types, amounts, and prices of controlled substances and controlled substance analogues
trafficked, as well as dates, places, and amounts of specific transactions;

j. Text messages and other communications stored on the electronic devices relating to the
trafficking of controlled substances and controlled substance analogues, money
laundering, or identification of co-conspirators;

 

 

 

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 10 of 24 Page|D #: 10

k. Any information related to the sources of drugs (including names, addresses, phone
numbers, or any other identifying information);

l. Evidence of user attribution showing who used or owned the device at the time the things
described in this warrant were created, edited, deleted, such as logs, phonebooks,
photographs, saved usemames and passwords, documents, spreadsheets, and browsing
history;

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 11 of 24 Page|D #: 11

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

IN THE MATTER OF THE SEARCH OF
SEVEN (7) CELLULAR TELEPHONES Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Jeffrey Pryor, Special Agent with the Homeland Security Investigations (HSI),
a component of the Department of Homeland Security, being first duly swom, hereby
depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

l. This affidavit is being submitted in support of an application for a search
warrant for evidence believed to be contained in seven (7) cellular telephones,
collectively referred to hereinafter as the “SUBJECT TELEPHONES” and individually
identified as follows: a silver unknown make / model cellular telephone with cracked
rear faceplate (Attachment A-l); a silver/teal Motorola cellular telephone with minor
damage to the front faceplate (Attachment A-2); a black Apple iPhone with minor
damage to the front faceplate (Attachment A-3); a white Apple iPhone (Attachment A-4);
a black LG Model LML212VL (Attachment A-5); a purple Samsung cellular telephone
displaying ll\/[EI 359985090327536 (Attachment A-6); and a black Samsung cellular
telephone marked as item 28 by SPD (Attachment A-7). The SUBJECT
TELEPHONES are more fully described in Attachments A-l through A-7, and the items
to be seized are described herein and in Attachment B. Because this Affidavit is being
submitted for the limited purpose of establishing probable cause to search the SUBJECT

TELEPHONES, it does not include all of the information known to me as part of this

m

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 12 of 24 Page|D #: 12

investigation, but only information sufficient to establish probable cause for the requested
search warrant.

2. I have been employed as a special agent (SA) with Homeland Security
Investigations (HSI), a component of U.S, Immigration and Customs Enforcement since
May 2007. Prior to being employed as a special agent, l was employed as a Border
Patrol agent with the United States Border Patrol from September 2001 until May 2007.
As such, l am a law enforcement officer within the meaning of Section 115(0)(1) of Title
18 United States Code, who is authorized by law or Government agency to engage in or
Supervise the prevention, detection, investigation and/or prosecution of any violation of
Federal criminal law, to include violations of Title 21, United States Codes, Sections
84l(a)(l) and 846.

3. In connection with my official duties, I investigate criminal violations of
the Federal narcotics laws, including, but not limited to, Title 21, United States Code,
Sections 841, 843, 846, and 848; money laundering laws, including Title 18, United
States Code, Sections 1956 and 1957; and firearm laws, including Title 18, United States
Code, Sections 922 and 924. l have also been involved in various types of electronic
surveillance and in the debriefing of defendants, witnesses, informants, and others who
have knowledge of narcotics trafficking I have participated in investigations resulting in
the arrest of numerous drug trafficking suspects and in the seizure of substantial
quantities of illegal narcotics and proceeds of narcotics sales.

4. Regarding the business of illegal narcotics trafficking, I am also aware of

the following things based upon my training and experience:

 

 

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 13 of 24 Page|D #: 13

i. That drug dealers very often place assets, including accounts at
financial institutions, in names other than their own to avoid detection
by government or other law enforcement agencies.

ii. That even though these assets are in other names, the drug dealers
continue to use these assets and exercise dominion and control over
them.

iii. That drug dealers frequently maintain on-hand amounts of United
States currency in order to maintain and finance their ongoing illegal
drug business.

iv. That drug dealers often maintain books, records, receipts, notes,
ledgers, computers, computer disks, tickets, money orders, cashier’s
checks, wire transfer receipts, and similar drug related financial
documents and records pertaining to the transportation, ordering, sale
and distribution of illegal drugs, Furthermore, such documents are often
written in code.

v. That drug dealers commonly front (provide illegal drugs on
consignment) to their clients and often keep the aforementioned items
so they can account for their drugs, the money owed for these drugs,
and who has or owes for these drugs.

vi. That the aforementioned books, records, receipts, notes, ledgers,
tickets, money orders, cashier’s checks, and similar financial

documents and records, including computers, computer disks, diskettes,

and hard drives,

 

 

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 14 of 24 Page|D #: 14

and other media are maintained where the drug dealers have ready
access to them.

vii. That it is common for drug dealers to conceal contraband, large
amounts of currency, precious metals, jewelry, address lists, telephone
lists, proceeds of drug sales, and records of drug transactions in secure
locations within their residences, yards, garages, offices, businesses,
automobiles, safes, safe deposit boxes, and obscure locations known
only to them, i.e., mail drops, mini storage Warehouses, etc., for ready
access and to conceal the same from law enforcement authorities.

viii. That persons involved in illegal drug trafficking conceal in their
residences, yards, offices, businesses, safes, garages, storage buildings,
vehicles, safe deposit boxes, and obscure locations, caches of drugs,
large amounts of currency, weapons, financial instruments, precious
metals, jewelry, and other items of value and/or proceeds from drug
transactions and evidence of financial transactions relating to obtaining,
transferring secreting, or spending of money made from engaging in
illegal drug trafficking activities.

ix. That drug dealers often purchase expensive vehicles, businesses and
residences With the proceeds from their drug transactions. Also, that
drug dealers frequently change vehicles and register vehicles in other
names to avoid detection by law enforcement personnel.

x. That drug dealers amass large proceeds from the sale of illegal drugs,
they often attempt to legitimize their profits and maintain evidence of

financial transactions relating to the obtaining, transferring secreting or

 

 

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 15 of 24 Page|D #: 15

spending of large sums of money derived from their illegal drug
distribution activities.

xi. That to accomplish these goals, drug dealers utilize, including but not
limited to, foreign and domestic banks and their attendant services,
securities, cashier’s checks, money drafts, letters of credit, brokerage
houses, real estate, shell corporations, business fronts, telephones,
cellular telephones, facsimile machines, digital and various paging
devices, and two-way radio systems. Furthermore, drug dealers
frequently change telephone numbers, paging devices and telephone
instruments.

xii. That drug dealers commonly maintain addresses and telephone
numbers in books or papers which reflect names, alias names,
addresses, and telephone numbers for their associates in their illegal
drug trafficking

xiii. That drug dealers take or cause to be taken photographs, video and

xiv. digital audiotapes of themselves, their associates, their property, and
their illegal products. Furthermore, these drug dealers often maintain
these photographs, video and audiotapes in their residences, offices,
safes, garages, storage buildings, vehicles and safe deposit boxes.

xv. That drug dealers frequently keep paraphernalia for packaging, diluting,

xvi. weighing, and distributing the illegal drugs, Furthermore, this
paraphernalia includes, but is not limited to, scales, plastic bags,
diluting agents, boxes, trash compactors, heat sealers, and sealing tape.

xvii. That the courts have recognized that unexplained wealth is probative

 

 

Case 5:19-Cm-00015-ELW Document 1

xviii.

xix.

xxi.

xxii.

xxiii.

evidence of crimes motivated by greed, and in particular, illegal
trafficking in controlled substances.

That drug traffickers very often possess firearms and other weapons for
the purpose of protecting their drug trafficking enterprises from the
efforts

of law enforcement authorities as well as from persons who might
attempt to steal any drugs or money possessed by the drug traffickers.
Affiant is aware that drug traffickers often maintain extra residences as
stash houses, meeting locations, and temporary housing for drug
associates. Furthermore, these residences are frequently rented,
purchased or titled in others’ names even though the residences remain
in the control of the drug traffickers.

In the Affiant’s experience as an investigator, it has been found that
illegal drug trafficking is frequently a continuing activity over months
and even years. Illegal drug traffickers typically will obtain and
distribute controlled substances on a regular basis much as a distributor
of a legitimate commodity would purchase stock for sale, and similarly,
such drug traffickers will have an inventory which will fluctuate in size
depending upon the demand for the product. The Affiant expects the
drug trafficker to keep records of his illegal activities for a period
extending beyond the time during which he actually possesses illegal
controlled substances, in order that he can maintain contact with his

criminal associates for future drug transactions, and so that he can have

records of prior transactions for which he might still be owed money or

Filed 02/15/19 Page 16 of 24 Page|D #: 16

 

 

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 17 of 24 Page|D #: 17

might owe someone else money. Drug traffickers frequently use third

parties to transport shipments of illegal drugs and cash proceeds from

the sale of illegal drugs, These third parties use a variety of methods to
transport shipments of illegal drugs and cash, including automobiles.

5. l have personally participated in the investigation set forth below. l am
familiar With the facts and circumstances of the investigation through my personal
participation, from discussions with other agents of HSI and other law enforcement
officers. Unless otherwise noted, wherever in this affidavitl assert that a statement was
made, the information was provided by another HSI agent or law enforcement officer.
Such statements are among many statements made by others and are stated in substance
and in part unless otherwise indicated. In addition, this affidavit is based on information
from the following sources:

i. Oral and written reports about this and other investigations which I
have received from federal agents and local law enforcement;

ii. Physical surveillance conducted by federal agents and task force
officers (TFO), or local law enforcement agencies, the details of
which have been reported to me either directly or indirectly;

iii. A review of telephone toll records, and subscriber information;

iv. Public records;

v. A review of audio recordings resulting from consensually
monitored meetings involving a reliable confidential informant and
the target of the investigation;

vi. lnformation provided by reliable confidential informant; and

 

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 18 of 24 Page|D #: 18

vii. My training and experience as a task force officer and the training
and experience of other law enforcement officials, including other
HSI special agents and task force officers.

6. Based on the facts set forth in this affidavit, there is probable cause to
believe that the property described in Attachment A-l and Attachment A-2 has been used
to commit violations of 21 U.S.C.§ 84l(a)(1), and 846. There is also probable cause to
believe that the items to be seized described in Attachment B will constitute evidence of
these criminal violations and will lead to the identification of additional individuals who
are engaged in the commission of these offenses.

PROBABLE CAUSE

7. In October 2018, Homeland Security Investigations (HSI), the Drug
Enforcement Administration (DEA), the Rogers Police Department and the Springdale
Police Department began investigating the drug trafficking activities of Jackson
RODRIGUEZ-Robles (hereinafter “JACKSON”), Nef`tali RODRIGUEZ-Sandoval and
(hereinafter “NEFTALI”), among others, in the Fayetteville Division of the Western
District of Arkansas and beyond.

8. On February l, 2019, officers from the Springdale Police Department’s
(SPD) Narcotics Unit began conducting surveillance on a vehicle known to belong to
NEFTALI at 608 Black Oak, Apartment 42, Springdale, Arkansas. While conducting
surveillance, the officers noticed that a vehicle belonging to JACKSON was parked a few
spaces from NEFTALI’s vehicle. Significantly, NEFTALI informed SPD detectives
approximately one week earlier that he sold JACKSON’s vehicle to Enrique RAMIREZ

(hereinafter “RAM]REZ”). It should be noted that NEFTALI, JACKSON and

RAMIREZ are well-known to SPD officers as being gang members and involved in the

 

 

Case 5:19-Cm-00015-ELW Document 1

sale of illicit drugs, namely crystal methamphetamine The officers were also aware that
Eileen HERNANDEZ (hereinafter “HERNANDEZ”), who is a known methamphetamine
trafficker, resided at the 608 Black Oak, Apartment 42 address.

9. At approximately 6:30 am, the officers observed five (5) males exit from
Apartment 42. The officers immediately identified NEFTALI and RAMIREZ by sight.
The other three (3) males were later identified as Jose TORRES-Delgado (hereinafter
“TORRES-Delgado”), Jose TORRES-Torres (hereinafter “TORRES-Torres”) and
Johnny VITAL (hereinafter “JOHNNY”). The officers observed RAMIREZ and
JOHNNY walking to and entering the vehicle described as JACKSON’s in the preceding
paragraph RAMIREZ entered the driver’s seat and JOHNNY entered the passenger’s
seat. The other three (NEFTALI, TORRES-Delgado and TORRES-Torres) walked to
and entered NEFTALI’s vehicle. NEFTALI was seated in the driver’s seat, TORRES-
Delgado was in the front passenger seat, and TORRES-Torres was in the back seat
directly behind TORRES-Delgado.

10. Upon observing the above described action, the officers attempted to make
contact with RAMIREZ and JOHNNY, both of whom attempted to flee. In his attempt to
flee, RAMIREZ dropped his cellular telephone outside of the vehicle, while JOHNNY’s
cellular telephone was found on the ground where officers were able to apprehend him.
Additionally, JOHNNY was in possession of approximately 14.1 grams of suspected
crystal methamphetaminel. RAMIREZ was found in possession of a loaded Glock 17
pistol, three (3) baggies that contained an approximate total of 57.0 grams of suspected

crystal methamphetamine RAMIREZ also was found in possession of approximately 1

 

1 Springdale Police has submitted the all of the suspected crystal methamphetamine seized during this event
to the Drug Enforcement Administration’s laboratory for analysis.

Filed 02/15/19 Page 19 of 24 Page|D #: 19

 

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 20 of 24 Page|D #: 20

gram of marijuana, twenty-three (23) alprazolam pills (commonly known as Xanax), a
glass pipe commonly used to smoke crystal methamphetamine, and a counterfeit currency
detector pen, among other items. RAMIREZ and JOHNNY were both arrested for
violation of Arkansas drug and firearm statutes.

ll. After securing RAMIREZ and JOHNNY, the officers turned their
attention to NEFTALI and those in his vehicle. Upon contacting NEFTALI’s vehicle, the
officers observed TORRES-Delgado stuffing an unknown item under the front passenger
seat. TORRES-Delgado was removed from the vehicle and in doing so the officers
located an extended magazine for Glock 21 pistol and a digital scale. After removing
NEFTALI and TORRES-Torres from the vehicle, the officers located a Glock 21 pistol
and a standard magazine for a Glock 21 under the front passenger seat. The officers
reported that both magazines were loaded with .45 ACP bullets. TORRES-Delgado was
also in possession of thirteen (13) counterfeit $100.00 bills. While searching the rest
of NEFTALI’s vehicle, the officers located two (2) baggies containing approximately
44 grams of suspected crystal methamphetamine between the front passenger seat
backrest and the center console. NEFTALI, TORRES-Delgado and TORRES-
Torres were arrested for violation of State of Arkansas drug and firearm statutes.

12. The cellular telephones (“SUBJECT TELEPHONES”) believed to have
been possessed by RAMIREZ, JOHNNY, NEFTALI, TORRES-Delgado and TORRES-
Torres were seized by the officers on scene. However, investigating SPD officers did not
l identify the owner/possessor of each of the SUBJECT TELEPHONES. Accordingly,

your affiant has identified the five (5) cellular telephones collectively seized from

RAMIREZ, JOHNNY, NEFTALI, TORRES-Delgado and TORRES-Torres as follows:

Silver unknown make / model cellular telephone With cracked rear faceplate marked as

 

 

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 21 of 24 Page|D #: 21

item 14 by SPD (Attachment A-l); silver/teal Motorola cellular telephone with minor
damage to the front faceplate marked as item 15 by SPD (Attachment A-2); black Apple
iPhone with minor damage to the front faceplate marked as item 16 by SPD (Attachment
A-3); white Apple iPhone marked as item 17 by SPD (Attachment A-4); a black LG
Model LML212VL marked as item 18 by SPD (Attachment A-5). Your affiant also
submits that the digital forensic examination of the above described cellular telephones
will assist with determining which cellular telephone belonged to which individual.

13. Once the aforementioned individuals were arrested, the officers obtained a
State of Arkansas search warrant for HERANDEZ’s apartment (608 Black Oak,
Apartment 42). The search of I-fERNANDEZ’s apartment yielded approximately 17
grams of meth-in-solution and approximately 3.5 grams of suspected crystal
methamphetamine The officers also seized three (3) gummy bears that were believed to
be laced with THC, other drug paraphernalia and two cellular telephones, namely a
purple Samsung cellular telephone displaying IMEI 359985090327536 marked as item
27 by SPD (Attachment A-6) and a black Samsung cellular telephone marked as item 28
by SPD (Attachment A-7).

14. The above described items, including the drugs, firearms, cellular
telephones and paraphernalia, among other items, was seized by SPD. On Friday,
February 8, 2019, the SUBJECT TELEPHONES (Attachment A-l through A-7) were
turned over to your affiant for storage pending authorization by the court to forensically

l examine the devices.
15. Based on the foregoing, your affiant believes that probable cause exists to

believe there is evidence of violation of Title 21 United States Code, § 841 (a)(l) and 846

located on the seven (7) cellular telephones identified in the preceding paragraphs and

 

 

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 22 of 24 Page|D #: 22

more fully described in Attachments A-1 through A-7, which were seized from the
possession of RAMIREZ, JOHNNY, NEFTALI, TORRES-Delgado, TORRES-Torres
and HERNANDEZ, respectively.
PROCEDURS FOR ELECTRONICALLY STORED INFORMATION

16. lt is not possible to determine, merely by knowing the cellular telephone's
make, model and serial number, the nature and types of services to which the device is
subscribed, and the nature of the data stored on the device. Cellular devices today can be
simple cellular telephones and text message devices, can include cameras, can serve as
personal digital assistants and have functions such as calendars and full address books
and can be mini computers allowing for electronic mail services, web services and
rudimentary word processing An increasing number of cellular service providers now
allow for their subscribers to access their device over the intemet and remotely destroy all
of the data contained on the device. For that reason, the device may only be powered in a
secure environment or, if possible, started in "flight mode" which disables access to the
network. Unlike typical computers, many cellular telephones do not have hard drives or
hard drive equivalents and store information in volatile memory within the device or in
memory cards inserted into the device. Current technology provides some solutions for
acquiring some of the data stored in some cellular telephone models using forensic
hardware and software. Even if some of the stored information on the device may be
acquired forensically, not all of the data subject to seizure may be so acquired. For
devices that are not subject to forensic data acquisition or that have potentially relevant
data stored that is not subject to such acquisition, the examiner must inspect the device

manually and record the process and the results using digital photography. This process

is time and labor intensive and may take weeks or longer.

 

 

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 23 of 24 Page|D #: 23

17. Following the issuance of this warrant, 1 will collect the subject cellular
telephones and subject them to analysis. All forensic analysis of the data contained
within the telephones and their memory cards will employ search protocols directed
exclusively to the identification and extraction of data within the scope of this warrant.

18. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including
manual review, and, consequently, may take weeks or months. The personnel conducting
the identification and extraction of data will complete the analysis within ninety (90)

days, absent further application to this court.

 

Case 5:19-Cm-00015-ELW Document 1 Filed 02/15/19 Page 24 of 24 Page|D #: 24

M
19. Based upon the foregoing, including the information provided by the
confidential source, the observations made by investigators, and the evidence collected,
your Affiant believes that evidence, fruits, and instrumentalities of criminal activity in
violation of Title 21 United States Code, Sections 841(a)(1) and 846 and Title 18 United
States Code, Section 2, specifically those items detailed in Attachment B, currently exists

on the property identified in Attachments A-1 through A-7.

ResR ectfully submitted,

Jefjf re `lUPryior
ec lAgent

IS-Iomeland Security© lnvestigations

Subscribed and sworn to before me on February L§jh019

Hon. §rin L. Wiedemann

United States Magistrate Judge

